DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2020 has been entered. 

Claim Status
The amendment of 08/27/2020 has been entered. Claims 1, 2, 7-9, 11, 12, 17, 18, 21, 23, 25, 27, 29, 33, 35, 36, 38-41, 46, 47, 51, 53, 54, 56, 59, 61, 66, 93, 107, 108, and 117-126 are pending in this US patent application. Claims 93, 107, 108, and 117-125 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 27, 41, and 61 remain withdrawn from further consideration as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/17/2019.


Information Disclosure Statement
The information disclosure statement filed in this application on 11/04/2020 has been received and considered.

Withdrawn Objections
	The objections to claims 35 and 117-125 for containing minor informalities as set forth in the previous Office action are withdrawn in light of the amendment of 08/27/2020, which corrected the informalities.
	
Claim Interpretation
Certain claims recite the intended results of performing the contacting step of claim 1. These claims include claims 2, 17, 18, 21, 23, 33, 35, 54, and 66. A clause in a method claim does not receive weight when it simply expresses the intended result of a process step positively recited. See MPEP § 2111.04. As such, any prior art that reads on the positively recited steps of claim 1 will be interpreted to read on claims 2, 17, 18, 21, 23, 33, 35, 54, and 66 as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7-9, 11, 12, 17, 18, 21, 23, 25, 29, 33, 35, 36, 38-40, 46, 47, 51, 53, 54, 56, 66, and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Borchin et al., Stem Cell Reports 1: 620-631 (2013) (cited on the IDS filed 01/26/2018), in view of Mahmood et al., J. Bone Mineral Res. 25: 1216-1233 (2010) (cited on the IDS filed 01/26/2018).

+/Pax7+ skeletal muscle cells from human pluripotent stem cells by treating the cells in vitro with the WNT agonist CHIR 99021 (see entire document, including page 620; cf. claims 1, 11, 36, 38, and 126). The cells were contacted with 3 µM CHIR99021 for four days (page 621, right column, paragraph 2; cf. claims 46, 47, and 126; cf. claims 1 and 126 [“…wherein the Wnt pathway activator is present at a concentration of between 0.1 µM and 8 µM, inclusive”]). The cells were cultured on Matrigel (page 629, right column, paragraph 1; cf. claim 56; the Examiner notes that Matrigel is an extracellular matrix composition). The differentiation process does not involve the transfection of a nucleic acid (page 629, left column, paragraph 2; cf. claim 7) and does not require a cell sorting step (page 629, left column, paragraph 2; cf. claim 53; the Examiner notes that, while Borchin uses cell sorting to analyze the differentiated cells, cell sorting is not required for differentiation). The differentiation process was performed on cell colonies with a density on the plate of 30-40% (page 629, right column, paragraph 2; cf. claim 12). Treatment with CHIR 99021 occurred in the absence of FGF2 (page 629, right column, paragraph 2; cf. claim 51).

However, Borchin does not also teach treating the pluripotent cells with a TGFβ receptor inhibitor.

Mahmood teaches that SB431542, which is a TGFβ receptor inhibitor, induces myogenic differentiation in pluripotent stem cells (see entire document, including page 1216, abstract; cf. claims 1, 25, 29, 39, 40, and 126). Prior to differentiation, the pluripotent stem cells were cultured on feeder cells and were passaged every 5 to 6 

While Borchin does not teach treating the pluripotent stem cells with SB431542 in the method of inducing myogenic differentiation in pluripotent stem cells by treating the cells with CHIR 99021, it would have been obvious to one of ordinary skill in the art to do so because Mahmood teaches that SB431542 also induces myogenic differentiation in pluripotent stem cells. While Borchin does not teach the method of culturing the pluripotent cells on a plate and passaging them with trypsin/EDTA for cell maintenance prior to differentiation, it would have been obvious to one of ordinary skill in the art to do so because Mahmood teaches that this method of maintaining cells in culture is conventional for pluripotent stem cells. One of ordinary skill in the art would have a reasonable expectation that treating the pluripotent stem cells of Borchin with the SB431542 of Mahmood in addition to CHIR 99021 after passaging the cells in the manner of Mahmood would successfully result in the myogenic differentiation of the pluripotent stem cells.
While Borchin and Mahmood do not specifically teach that the CHIR 99021 and SB431542 are present in the culture medium at the same time as required by instant 
Borchin and Mahmood do not teach that the CHIR 99021 and SB431542 are present in at least 1:1 molar ratio as recited in instant claim 1. However, the claimed ratio range would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of CHIR 99021 and SB431542 because the concentration of these compounds are art-recognized, result-effective variable known to affect the amount of Wnt pathway activation/TGF-β inhibition 
Therefore, claims 1, 2, 7-9, 11, 12, 17, 18, 21, 23, 25, 29, 33, 35, 36, 38-40, 46, 47, 51, 53, 54, 56, 66, and 126 are rendered obvious by Borchin in view of Mahmood and are rejected under 35 U.S.C. 103. 

Claims 1, 2, 7-9, 11, 12, 17, 18, 21, 23, 25, 29, 33, 35, 36, 38-40, 46, 47, 51, 53, 54, 56, 59, 66, and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Borchin et al., Stem Cell Reports 1: 620-631 (2013) (cited on the IDS filed 01/26/2018), in view of Mahmood et al., J. Bone Mineral Res. 25: 1216-1233 (2010) (cited on the IDS filed 01/26/2018), and Dixon et al., Proc. Nat’l. Acad. Sci. USA 111(15): 5580-5585 (2014; published 04/15/2014).

As discussed above, claims 1, 2, 7-9, 11, 12, 17, 18, 21, 23, 25, 29, 33, 35, 36, 38-40, 46, 47, 51, 53, 54, 56, 66, and 126 are rendered obvious by Borchin in view of Mahmood. However, these references do not teach culturing the pluripotent stem cells on an extracellular matrix comprising collagen type I as recited in instant claim 59.

Dixon teaches that culturing human pluripotent stem cells on a matrix comprising collagen type I can direct the fate of the cells from self-renewal to differentiation (see entire document, including page 5580, right column, paragraph 1). The collagen used was collagen type I (page 5585, left column, paragraph 3; cf. claim 59). The collagen-containing matrices improved the generation of cardiac myocytes from the pluripotent 

While Borchin and Mahmood do not teach the culture of the pluripotent stem cells on a matrix comprising collagen type I prior to the differentiation process, it would have been obvious to one of ordinary skill in the art to do so because Dixon teaches that culturing pluripotent stem cells on a surface comprising collagen type I improves the differentiation of the cells into myocytes. One of ordinary skill in the art would have a reasonable expectation that performing the CHIR 99021/SB431542 treatment rendered obvious by Borchin and Mahmood on pluripotent stem cells cultured on the collagen type I-containing matrix of Dixon would successfully result in the differentiation of the cells into a myocyte lineage.
Therefore, claims 1, 2, 7-9, 11, 12, 17, 18, 21, 23, 25, 29, 33, 35, 36, 38-40, 46, 47, 51, 53, 54, 56, 59, 66, and 126 are rendered obvious by Borchin in view of Mahmood and Dixon and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Borchin in view of Mahmood. Applicant states that, in the prior art, Wnt inhibitors and TGF-beta receptor inhibitors trigger unpredicted effects on different cell types and non-intuitive modulation of the transcriptional mechanisms. Applicant states that, accordingly, combining the Wnt inhibitor (sic) of the prior art and the TGF-beta receptor inhibitor of the prior art would not have a reasonable expectation of success. As support for this position, Applicant cites the teachings of Rudolf, Labbé, and Vidal (remarks, pages 1-3). These arguments have been fully considered but have not been found persuasive.
The Examiner first notes that the cited references and the instant claims involve the administration of a Wnt activator, not a Wnt inhibitor as stated by Applicant. The Examiner further notes that the articles cited by Applicant involve the administration of various small molecules to muscle progenitor cells (Rudolf), mammary/intestinal cells (Labbé), and fibroblasts (Vidal). In contrast, the teachings of Borchin and Mahmood and the instantly claimed method all involve the administration of Wnt activators and TGF-

Applicant states that the present invention requires a careful selection of small molecules at an optimized range of concentrations. Applicant states that binary or more complex mixtures of small biological molecules frequently demonstrate completely different bioactivities, pharmacology, and even functional effects on a cellular level. Applicant states that a binary mixture of biomolecules A and B is known to trigger different gene activation patterns than otherwise expected from the individual biomolecules A and B and that the effect is not additive or in any way predictable or trivial and should, therefore, not be considered obvious (remarks, pages 3-4). This argument has been fully considered but has not been found persuasive.
The Examiner notes that, contrary to Applicant’s assertion, it is not “known” that a mixture of biomolecules A and B definitely trigger different gene activation than otherwise expected from the individual biomolecules or that the effect of combining two may trigger different gene activation than expected from the individual biomolecules or may be non-additive and unpredictable, this situation is by no means universal, as asserted by Applicant with no evidence. As discussed above, CHIR99021 and SB431542 are known in the art to induce myogenic differentiation in pluripotent stem cells, and so the selection of these agents would be within the level of ordinary skill in the art. The exposure time is not recited in the claims. The concentration of CHIR99021 recited in the claims is directly taught by Borchin. As such, the only factors that would require optimization to arrive at the invention of claim 1 are the combination of the two factors, which would be obvious because both are known to induce myogenic differentiation in pluripotent stem cells, and the concentration of SB431542, which would be a matter of routine optimization. As discussed above, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. Applicant has provided no evidence, such as evidence of an unexpected result, that would demonstrate the criticality of the claimed concentrations.
Regarding Applicant’s assertion that a binary mixture of biomolecules is not additive nor in any way predictable, the only data regarding the combination of CHIR99021 and SB431542, the elected species of compounds, are presented in paragraph 00217 of the specification as filed. This paragraph states that the culture of 

Applicant requests that the Examiner provide evidence or scientific proof that the combined use of a Wnt pathway activator and a TGF-beta receptor inhibitor with pluripotent stem cells in the manner recited in the instant claims would have a reasonable expectation of success (remarks, page 4). This argument has been fully considered but has not been found persuasive.
The Examiner notes that a finding of obviousness does not require “scientific proof” or an absolute certainty of success but, rather, only requires a reasonable expectation of success. See MPEP § 2143.02. The references cited above indicate that both SB431542 and CHIR99021 support the myogenic differentiation of pluripotent stem cells. These teachings are sufficient evidence that the combined use of a Wnt pathway activator and a TGF-beta receptor inhibitor with pluripotent stem cells in the manner recited in the instant claims would successfully result in the myogenic differentiation of possible that the effect of combining two biomolecules is different than the effects of the individual biomolecules, this situation is not expected. As such, one of ordinary skill in the art would have a reasonable expectation of success in combining the molecules of Borchin and Mahmood.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        04/15/2021